MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00439-CV

                        EIHAB RAJAB MASOUD, Appellant

                                          V.

                          DEBORAH HANDLER, Appellee

 Appeal from the 328th District Court of Fort Bend County. (Tr. Ct. No. No. 12-DCV-
                                       198932).

TO THE 328TH DISTRICT COURT OF FORT BEND COUNTY, GREETINGS:

      Before this Court, on the 28th day of May 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on February 28, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                  The Court orders that the appellant, Eihab Rajab
             Masoud, pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered May 28, 2015.

              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 25, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT